Citation Nr: 0923134	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-17 298	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected 
bilateral foot and/or knee disabilities.

2.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to service-connected 
bilateral foot and/or knee disabilities.

3.  Entitlement to a rating in excess of 30 percent for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1996 to April 2002.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a December 2003 
rating decision by the Cleveland RO that denied secondary 
service connection for low back and bilateral hips 
disabilities, and granted service connection for GERD, rated 
0 percent.  A March 2005 rating decision increased the rating 
for GERD to 30 percent, for the entire appeal period.  In 
September 2008 and in February 2009, the Board sought 
advisory medical opinions from the Veterans Health 
Administration (VHA) in the matters of secondary service 
connection for low back and bilateral hip disabilities.


FINDINGS OF FACT

1.  Competent (VA medical opinion) evidence establishes that 
the Veteran's service-connected bilateral pes planus caused, 
and his bilateral service connected knee disabilities 
aggravate, his low back disability, back strain.

2.  Competent (VA medical opinion) evidence establishes that 
the Veteran's bilateral hip disability (trochancteric 
bursitis) was not caused by his service connected foot and 
knee disabilities; reasonably establishes that 10 percent of 
such disability is due to aggravation by the bilateral knee 
disability; and establishes that the pes planus does not 
aggravate the hip disabilities.

3.  At no time during the appeal period is the Veteran's GERD 
shown to have been manifested by severe esophageal stricture; 
by symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  





CONCLUSIONS OF LAW

1.  Secondary service connection is warranted for the 
Veteran's back strain.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

2.  Secondary service connection is warranted for 10 percent 
of the Veteran's bilateral hip disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).

3.  A rating in excess of 30 percent for GERD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.114, Codes 7203, 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the claims of secondary service connection for low 
back and bilateral hip disabilities, a July 2003 advised the 
Veteran of what is needed to substantiate a secondary service 
connection claim, what evidence VA would secure, and what 
evidence he should provide.  In March 2006 he was advised of 
how effective dates and ratings are assigned (but not of the 
schedular criteria for rating back and hip disabilities); he 
is not prejudiced by any defects (including in timing) as to 
this notice because this decision does not address any 
effective date or back disability/hip disability rating 
questions.  The Veteran will have opportunity to contest the 
ratings when the RO implements the Board's determinations.  

Regarding the rating for GERD, the rating decision on appeal 
granted service connection for such disability, and assigned 
a disability rating and effective date for the award; 
statutory notice had served its purpose, and its application 
was no longer required.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  A March 2005 statement of the case 
(SOC) provided notice on the "downstream" issue of 
entitlement to an increased initial rating; a September 2006 
supplemental SOC (SSOC) readjudicated the matter after the 
appellant and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has 
had ample opportunity to respond/supplement the record, and 
is not prejudiced by any technical notice deficiency  that 
may have occurred earlier in the process.  In March 2006, he 
indicated he had no additional evidence or information to 
submit.  He has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream issues").

The Veteran's pertinent service treatment records (STRs) and 
post-service treatment records (VA and private) have been 
secured.  He was afforded VA examinations.  The Board secured 
VHA medical advisory opinions with respect to the secondary 
service connection claims.  The Veteran was advised of/had 
opportunity to respond to those opinions.  He has not 
identified any pertinent evidence that remains outstanding.  
VA's duty is met.  Accordingly, the Board will address the 
merits of the claims.

II. Service Connection

a. Factual Background 

May 2003 private treatment notes reveal the Veteran was seen 
for recurrent low back pain.  X-rays of the lumbosacral spine 
were normal.  

In an April 2005 letter K. A., D. C., opines that the 
Veteran's hip and spine conditions were caused or aggravated 
by his flat feet and knee conditions "based on many research 
studies done" regarding such nexus.  An attachment of an 
internet article indicates that "biomedical faults in the 
pedal foundation can adversely affect" various joints and 
structures, including the pelvis and spine.  

A May 2006 VA treatment record notes the Veteran was in a car 
accident the day before; low back strain was diagnosed.  

On June 2006 VA examination of the Veteran, the examining 
orthopedist, who reviewed the claims file, listed a diagnosis 
of dorsal lumbar strain, and opined that due to the Veteran's 
exogenous obesity "any relationship to his back strain 
purely to his flat feet would have to be considered 
speculative".  Bilateral hip pain was also diagnosed, and 
the examiner opined that any relationship of the strain to 
the Veteran's bilateral pes planus was likewise speculative.  

The Board sought VHA medical advisory opinions in the matter 
of a nexus between the Veteran's back and bilateral hip 
disabilities and his service-connected flat feet and knee 
disorders.  An initial opinion by, T.S., M.D., is essentially 
to the effect that "untreated or unsupported bilateral 
flatfoot" can bring on postural changes to the spine, and 
that it was at least as likely as not that the Veteran's low 
back disability was aggravated by his bilateral service 
connected foot disability.  Clarification of this opinion was 
sought, and in an addendum opinion, J.G., M.D., a chief of 
orthopedic surgery, explained that it was as likely as not 
that the Veteran's flatfoot contributed to [cause] postural 
changes which more likely than not were responsible for "a 
significant portion of the Veteran's low back pain."  Dr. 
J.G. further opined, in essence, that knee disability can 
result in gait changes which can exacerbate low back 
disability.

Because the initial VHA opinion and clarification did not 
address causality of the Veteran's bilateral hip disability 
(i.e., whether it is related to his flatfoot and knee 
disabilities), the Board sought another VHA opinion 
addressing that matter.  In a report signed by two 
physicians, one a Board-certified orthopedic surgeon, it was 
indicated that the diagnosis for the Veteran's bilateral hip 
disability was "bilateral trochancteric bursitis", and that 
it was "less likely than not" that such was caused by the 
service connected knee and flatfoot disabilities, because 
"while a knee condition, particularly with altered gait, can 
cause trochancteric bursitis, it is much more likely that in 
this Veteran's case it is due to the veteran's morbid 
obesity.  The veteran's excess weight is directly transmitted 
to the periarticular hip muscles."  The opinion further 
indicates that it is at least as likely as not that the 
Veteran's bilateral hip disability is aggravated by altered 
gait associated with his service connected knee disability, 
and that less than 10 percent of the hip disability is due to 
such aggravation (because of the magnitude of the Veteran's 
obesity and the intermittent nature of his gait abnormality).  
They further indicated that they reviewed the opinions in the 
record, and disagreed with the opinion by K.A., D.C., because 
"the allopathic literature" does not support the 
conclusions.  

b. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability that is proximately due to or the result of a 
service connected disease or injury will be service-
connected.  38 C.F.R. § 3.310.  Generally, the elements of a 
successful secondary service connection claim are:  Evidence 
of the disability for which service connection is sought; 
evidence of a disability which is already service connected; 
and evidence that the already service connected disability 
caused or aggravated/aggravates the disability for which 
service connection is sought.

In Allen v. Brown, 7 Vet. App. 439, 448 (1995) the U.S. Court 
of Appeals for Veterans Claims explained that under 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a) when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310 has been revised to incorporate the Court's 
interpretation in Allen.  In essence, the revised 38 C.F.R. 
§ 3.310(b) indicates that the "rating activity" must 
determine the extent of the service connected disability by 
establishing a "baseline" level of severity and subtracting 
it from the level of severity after aggravation occurred.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is neither shown by the record that the Veteran had a 
chronic low back disability in service, nor suggested by the 
record (or alleged) that such disability might somehow be 
directly related to the Veteran's service.  The theory of 
entitlement proposed is essentially one of secondary service 
connection.

It is not in dispute that the Veteran has dorso-lumbosacral 
strain, and has service connected bilateral flatfoot and knee 
disabilities.  Consequently, the remaining requirement for 
establishing the claim of secondary service connection for 
the Veteran's low back disability is whether the service 
connected foot and knee disabilities caused of aggravated the 
low back disability.  There is somewhat conflicting evidence 
in this regard.  A June 2006 examiner indicated, in essence, 
that it would be speculative to relate the Veteran's low back 
disability to his flat feet.  A private chiropractor, citing 
internet sources indicating that there may be a nexus between 
pes planus and back pathology, opined that the Veteran's back 
disability was caused or aggravated by his foot and knee 
disabilities.  Finally, VHA consulting experts (as clarified 
by J.M., a Chief of Orthopedic surgery) have opined, in 
essence, that the Veteran's bilateral flatfoot caused 
postural changes responsible for his low back disability, and 
that gait changes due to the service-connected knee 
disability aggravate the back disability.  The Board finds 
the VHA opinions in this matter the most probative and 
persuasive evidence.  They were provided by experts in 
orthopedics who conducted a thorough review of the record.  
They are given in less speculative terms than the opinion by 
the June 2006 VA examiner; and they provide (referring to 
orthopedic literature, uncited but presumably well-known in 
their area of expertise) a better explanation of rationale 
than the opinion by the private chiropractor.  As the VHA 
opinions support the Veteran's claim, the Board finds that 
all the requirements for establishing secondary service 
connection are met, and that secondary service connection for 
back strain is warranted. 

Regarding the claim seeking service connection for bilateral 
hip disability, once again it is not alleged that such 
disability is somehow directly related to the Veteran's 
service.  And once again it is not in dispute that the 
Veteran has a bilateral hip disability (identified as 
trochancteric bursitis) and also has service connected 
bilateral pes planus and knee disabilities.  

Regarding the matter of a nexus between the trochancteric 
bursitis and the foot and knee disabilities, K.A., D.C., has 
opined that the Veteran's flat feet and knee conditions 
caused or aggravated his hip disabilities.  That opinion has 
only limited probative value, as it does not include any 
detailed explanation of rationale, but merely refers to 
"many research studies" and has attachments of two internet 
articles, one primarily concerned with use of orthotics, the 
other discussing back (not hip) pathology.  A June 2006 VA 
examiner's opinion is to the effect that the matter of a 
nexus between the Veteran's flat feet and his hip disability 
is speculative.  Finally, the VHA expert opinion in this 
matter states that the hip disability was less likely than 
not caused by the knee disability (because the Veteran's 
morbid obesity was the more likely cause); that the hip 
disability is aggravated by the knee disabilities (because 
there is some evidence of an altered gait which can be an 
aggravating factor) with less than 10 percent of hip 
disability resulting; and that the feet are not a factor.  
Because the opinion is by experts in the field of 
orthopedics; includes an explanation of supporting rationale 
(pointing to clinical findings and including references to 
other causal factors for the hip disability); and is based on 
review of the entire record, specifying the basis for 
discounting the private chiropractor's opinion (it is not 
supported by allopathic literature); it has the greatest 
probative value, and is persuasive.  Consequently, the Board 
finds that secondary service connection for bilateral 
trochancteric bursitis is warranted as further specified.

What remains for consideration is the degree of the Veteran's 
bilateral hip disability that is due to aggravation.  See 
Allen, supra; see also 38 C.F.R. § 3.310(b).  This is 
primarily a medical question, and the Board sought medical 
guidance in the matter.  The VHA orthopedic specialists who 
reviewed the record and provided an opinion in this matter 
have indicated, with explanation of rationale that 10 percent 
of the Veteran's current hip disability is due to 
aggravation.  The Board finds that this opinion supports a 
conclusion that the current ratings warranted for the 
bilateral hip disability minus 10 percent for disability due 
to aggravation represents the baseline level of severity of 
the bilateral trochaancteric bursitis, and that 10 percent of 
the rating is the degree of disability that is due to 
aggravation.  (The RO will make the specific rating 
determinations when it implements this grant.)  

III. Increased Rating

Factual Background

On November 2003 VA examination, the Veteran indicated he was 
on prescribed antacid medication and he denied having any 
nausea or vomiting, melenic stools, or abdominal pain.  He 
appeared markedly obese and well developed.  His abdomen was 
soft, large and obese, symmetric, and with no apparent 
masses.  Bowel sounds were hypoactive in all quadrants.  

A January 2004 private treatment note indicates the Veteran's 
GERD was poorly controlled.  He complained of heartburn that 
was  increased with recurrent regurgitation of "water 
brash" and stomach contents into his mouth, and  also 
abdominal and epigastric cramping, and occasional black, 
tarry, melenic stools, with symptoms increasing with stress 
and anxiety.  A July 2004 medical record notes the Veteran 
reported a history of severe reflux and pain.  On barium 
swallow and upper GI, the Veteran displayed normal swallowing 
mechanics and the esophagus distended in a normal fashion.  
There was no ulceration or fixed or luminal filling defect 
identified.  

A January 2005 VA gastroenterology treatment note indicated 
the Veteran's GERD symptoms consisted of epigastric burning 
that radiated to the chest with associated throat irritation, 
and choking and vomiting of gastric contents.  He had 
transient solid food dysphagia.  His symptoms were 
exacerbated by citrus, caffeine, and fatty foods.  He had 
been on various medications in the past and could not 
tolerate proton pump inhibitors because they worsened his 
gynecomastia.  His weight was 344 pounds.  A February 2005 
general surgical note related to possible gastric bypass 
surgery notes the Veteran changed his eating habits by no 
longer eating before bedtime and had started sleeping with 
the head of his bed elevated.  He reported a significant 
improvement of symptoms with these changes.  The impression 
was that his GERD was asymptomatic and relatively well 
controlled with Maalox, dietary changes, and exercise.  A 
March 2005 endoscopy revealed GERD complicated by LA-class C 
erosive esophagitis and a small hiatal hernia. 

In April 2005, an EDG was performed that revealed a 2-3 cm 
hiatal hernia and LA class C erosive esophagitis.  A May 2005 
VA clinic note indicates the Veteran had an Enteryx injection 
in April 2005 due to his GERD and that he had nearly complete 
resolution of his heartburn with only one episode a week.  He 
had occasional dysphagia with solid food if he did not chew 
his food well.  

A June 2005 private treatment note indicated a consultation 
was requested due to coffee-grounds emesis and melena.  The 
physician noted the Veteran had solid food dysphagia after a 
recent Enteryx procedure.  The Veteran reported vomiting 
coffee-grounds material mixed with some bright red blood and 
he that had 10 to 15 episodes of melena later that morning.  
He intentionally lost 20 pounds over the past 2 months using 
diet and exercise.  In the emergency room, a nasogastric tube 
placed by nurses reportedly revealed large amounts of coffee-
grounds material and a small amount of bright red blood.  His 
abdomen had normal bowel sounds and it was soft and 
nontender.  The impression was coffee-grounds emesis with 
melena, a history of gastrointestinal bleeding due to Motrin 
use in the past, and ulcer disease.  On 
esophagogastroduodenoscopy later that month the impression 
was distal esophageal ulcers and esophagitis (Grade II); a 
small hiatal hernia; several antral erosions that were not 
actively bleeding; and mild duodenitis in the bulb with no 
active bleeding.  It also revealed the lumen between the 
esophagus and the stomach was widely communicating despite 
his Enteryx procedure two months earlier.  

A June 2005 VA record of a phone call indicates the Veteran 
complained of moderate to severe abdominal pain, nausea, 7 
black tarry stools, and dizziness when he stood or sat up.  
His symptoms started the evening before and then he awoke 
early that morning with an acid attack.  He vomited a mixture 
of bright red/dark blood and then he went back to bed.  A few 
hours later he had abdominal pain.  His first bowel movement 
that day was normal, but then it turned dark/tarry.  He 
reported a history of a small amount of GI bleeding but 
"never like this".  He was advised to go to the emergency 
room.  

July 2005 VA record records indicate the Veteran was 
hospitalized for 3 days.  When he arrived to the UrgiCenter 
he complained of hematemesis.  He denied any melena or 
hematochezia.  The records indicated he was prescribed 
medication for his ulcerations but he was only taking one of 
the medications on an as needed basis due to fear of 
gynecomastia.  On the day of admission he awoke early with 
mid epigastric pain and then he went back to sleep.  Two 
hours later he vomited approximately 1 tablespoon of blood 
and then returned to bed.  A few hours later he had abdominal 
pain and vomited approximately 1/4 cup of a darker color of 
blood.  In addition to vomiting, the Veteran experienced 
light-headedness since the vomiting episode that appeared, by 
history, to be orthostatic.  A nasogastric tube was placed 
and bright red blood was seen.  An emergent EDG was performed 
that showed three deep ulcerations at the GE junction.  One 
of the ulcerations had a clot; no active bleeding was seen.  
A moderate hiatal hernia was also shown.  He was given 2 
units of packed red blood cells.  Given the EDG results, the 
source of the bleeding was considered likely from his new 
development of ulcers that were likely secondary to 
noncompliance with his acid-suppression regimen.  There was 
only a slight drop in hemoglobin/hematocrit.  

On June 2006 VA examination, the Veteran complained of 
breakthrough episodes of pyrosis, usually twice a week that 
occurred mostly after eating large meals or lying prone.  He 
denied dysphagia for solids or liquids and episodes of 
hematemesis or melena.  He still experienced regurgitation of 
food particles or food contents in the posterior oral pharynx 
approximately twice a week if he ate meals that were too 
large.  He had nausea approximately once a week usually after 
eating cheese products; there was no vomiting.  The Veteran's 
posterior oral pharynx was free of erythema, edema, or 
exudates; no lesions were noted.  

Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

This appeal is from the initial rating assigned with the 
grants of service connection and "separate ratings can be 
assigned for separate periods of time based on facts found."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
finds that staged ratings are not warranted for GERD because 
the record does not show any distinct period of time when the 
criteria for a rating in excess of 30 percent were met.   

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113. 

The schedule of ratings for the digestive system provides 
that ratings under Codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability picture warrants such 
elevation.  38 C.F.R. § 4.114. 

Since there is no diagnostic code specifically for GERD, the 
Veteran's disability must be rated by analogy.  See 38 C.F.R. 
§ 4.20.  Diagnostic codes that address disability pictures 
similar to GERD and provide for ratings in excess of 30 
percent are Codes 7203 (for esophagus structure), 7304 
(gastric ulcers) (rating under Code 7305 criteria), and 7346 
(for hiatal hernia).  

Under Code 7203, a 30 percent rating requires moderate 
esophageal stricture; a 50 percent rating requires severe 
stricture, permitting liquids only; and an 80 percent rating 
requires passage of liquids only, with marked impairment of 
general health.  38 C.F.R. § 4.114.

Under Code 7304 (Code 7305 criteria), a 40 percent rating is 
warranted for symptoms that are moderately severe, i.e. less 
than severe but with impairment of health manifested by 
anemia and with weight loss; or for recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
times per year.  A rating of 60 percent is warranted for 
severe symptoms with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melana, with manifestations of anemia and weight loss 
productive of definite impairment of health.  Id.  
Under Code 7346, a 30 percent rating is warranted where there 
is persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating requires symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

The record does not reveal any distinct period of time during 
the appeal period when the Veteran had severe stricture of 
the esophagus to the extent that only swallowing liquids was 
possible.  While he is shown to have had transient episodes 
of dysphagia, these were generally associated with poor 
chewing, and resolved.  Therefore, a higher rating of 50 
percent under Code 7203 is not warranted.

Regarding Code 7304, it is not shown that at any time during 
the appeal period the Veteran had impairment of health 
manifested by anemia and weight loss or recurrent episodes 
averaging 10 days or more in duration 4 or more times a year.  
Consequently, the next higher rating of 40 percent under Code 
7304 is not warranted.  Notably, the only time weight loss is 
shown is when the Veteran sought to lose weight by diet and 
exercise.  

The criteria for a higher rating of 60 percent under Code 
7346 are very similar to the criteria for Code 7304.  
Although the Veteran has had pain, vomiting, and melena, 
there was no evidence of anemia or material weight loss.  
Notably, the criteria in Code 7304 are in the conjunctive, 
indicating that under the alternative criteria, there must be 
either weight loss or anemia, or a symptom combination 
productive of severe impairment of health.  Nonce of these 
alternatives is shown.  

Based on the evidence of record, a preponderance of the 
evidence is against a finding that the Veteran's GERD 
warrants a rating in excess of 30 percent.

There is no objective evidence or allegation in the record 
that regular schedular criteria are inadequate, or that the 
disability picture presented is exceptional.  The symptoms 
shown are entirely encompassed by the various alternate 
criteria for a 30 percent rating.  Notably, the Veteran has 
been assigned a total disability rating based on individual 
unemployability, consequently, occupational impairment is no 
longer a consideration.  There is no indication of frequent 
hospitalizations for GERD, or other factors of like gravity.  
Consequently, referral for extraschedular consideration is 
not warranted.  See 38 C.F.R. § 3.321.


ORDER

Secondary service connection for a low back strain is 
granted.

Secondary service connection for bilateral trochancteric 
bursitis to a degree of 10 percent of current disability is 
granted.

A rating in excess of 30 percent for GERD is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


